1. 	Attempts on 6/14/2022 to reach Applicants’ representative were unsuccessful. If any questions, concerns, etc materialize, Applicants’ representative is cordially invited to contact the examiner to discuss any aspect of this application at any time.

2.	It appears that there are redundancies some of the IDSs (e.g. there are three IDSes that contain repetitions of the same references) and that one of the IDSes was submitted multiple times, perhaps as a result of IT or processing errors. Given the large quantity of references cited in IDSes in the file so far, it is respectfully requested that only the most relevant references be cited going forward, if any new IDSs are filed.

3.	a.	Applicant's election with traverse of Group I (claims 1-9) in the reply filed on 6/2/2022 is acknowledged. The traversal is found persuasive. As a result, Sec. II of the Restriction Requirement of 3/7/2022 is withdrawn. 
b.	Applicant's election without traverse of Species β: figure 19A (e.g. wheel axis perpendicular to longitudinal axis) in the reply filed on 6/2/2022 is acknowledged.  The Applicants believe that claims 1-20 are readable on Species β. The Examiner agrees. As a result, no claims are currently being withdrawn. 

4.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 
The following is provided as an example specific to the currently claimed subject matter:
ABSTRACT
A bone removal device includes an elongated shaft having a longitudinal axis, a distal end and a proximal end. A movable bone borer is movably coupled to the distal end and is configured to rotate around the longitudinal axis. A rotatable bone borer adjuster is mounted on a proximal side of the elongated shaft and is configured to rotate around an axis which is different from a rotation axis of the movable bone borer.

5.	Claims 3 and 12 are objected to. 
In claim 3, line 2, “position” should be replaced with ---positions--- to correct an obvious typographical error.
In claim 3, line 3, it is suggested that “defines” be replaced with ---defining--- 
In the last line of claim 12, “aligned state” should be ---alignment state--- to correct an obvious typographical error.

6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the snap connector of claim 8 and the screw of claim 14 must be shown or the feature(s) canceled from the claim(s).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, the requirement in lines 6-7 that the rotatable bone borer adjuster is mounted to the movable boner borer can be indefinite because the intended breadth of the term “mounted to” can be unclear. For example, interpreting the term “mounted to” narrowly, Fig. 19A may not appear to show the rotatable bone borer adjuster 670 mounted to the movable bone borer 130 because the rotatable bone borer adjuster 670 and the bone borer 130 are separated by a length of the shaft 102, for example. While it is certainly possible that the term “mounted to” may have been intended to be more broadly interpreted to cover mounting of elements far away from each other with intervening elements therebetween, it is unclear if this interpretation was/is intended. For examination purposes, the broad interpretation will be used. 
Further regarding claim 1, it is unclear if the term “rotatable bone borer adjuster mounted on a proximal side of the elongated shaft” reads on the elected embodiment because the elected embodiment shown in Fig. 19B appears to show the rotatable bone borer adjuster 670 mounted longitudinally and centrally relative to elongated shaft 102 and at an end of the elongated shaft 102 (e.g. in the middle of adapter 660; Fig. 19B), but not off to a side of shaft 102, for example.
Regarding claim 2, there is no antecedent basis for “said rotation axis of the bone removal device.” 
Regarding claim 6, last 2 lines, it appears that the elected embodiment of Fig. 19B allows for the bone borer to be removably coupled to the adjusting mechanism (e.g. without the shaft) using a narrow interpretation of “coupled to.” If a broad interpretation of “coupled to” was intended then Fig. 19B could allow for coupled things to be far apart from each other and capable of having intermediate intervening structure therebetween. The broad interpretation will be used, but it is unclear if this was intended.
Regarding claim 9, there is no antecedent basis for “said removable elongated shaft.” Furthermore, it is unclear whether claim 9 implies that the elongated shaft is required to be removably coupled to the bone borer since the last two lines of claim 6 appears to allow for the possibility that the adjusting mechanism is removably coupled to bone borer but not necessarily the elongated shaft.
Regarding claim 10, there is no antecedent basis for “said drilling device.”
Regarding claim 10, there is no antecedent basis for “said bone opening.”
Regarding claim 12, it is unclear if all structural features of claim 1 are physically required by claim 12. While claim 12 requires manufacturing a bone removal device according to claim 1 (i.e. lines 1-2 of claim 12), only portions of the bone removal device, i.e. the bone borer and the rotatable bone borer adjuster, are specifically recited in the “providing” clause of lines 11-12. Therefore, it may be confusing as to whether a broader or narrower interpretation was intended. For example, it is unclear whether an intermediate product not including an elongated shaft can be manufactured and still meet the method claim of claim 12. 
Regarding claim 15, there is no antecedent basis for “bone material removal device” in line 2.
Regarding claim 15, it is unclear if the entire product of claim 1 is physically required by claim 15 or not. For example, in a broad interpretation, only the elongated shaft and bone borer, but not necessarily the rotatable bone borer adjuster, would be required by claim 15 since only the elongated shaft and the bone borer are specifically recited in the active method steps, i.e. the last 5 lines of claim 15. In a narrower, conflicting interpretation, all elements of claim 1, including the rotatable bone borer adjuster, would physically be required by claim 15 since claim 15 requires assembly of a bone removal device according to claim 1, which does require a rotatable bone borer adjuster. Here again we have a conflict between a narrow and broad interpretation that can render the claim indefinite.
Regarding claim 18, it is unclear if the entire product of claim 1 is physically required by the method claim or not. In a broad interpretation, only the elongated shaft and the bone borer, but not necessarily the rotatable bone borer adjuster, would be required since only the elongated shaft and the bone borer are specifically recited in the active method steps, i.e. the last 5 lines of claim 18. In a narrower, conflicting interpretation, all elements of claim 1, including the rotatable bone borer adjuster, would physically be required by claim 18 since claim 18 requires a method of using a bone removal device according to claim 1, i.e. lines 1-2 of claim 18. 

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thelen et al. (US 7485119; “Thelen” herein). 
Regarding claim 1, Thelen discloses a bone removal device (e.g. 826; Figs. 31-33). The bone removal device comprises an elongated shaft (e.g. 842, 858) having a proximal end, a distal end, and a longitudinal axis. A movable bone borer (e.g. 828) is coupled to a distal end of the elongated shaft. The movable bone borer is configured to rotate around a longitudinal axis (e.g. via 852; col. 14, lines 35-55). A rotatable bone borer adjuster (e.g. 888) is mounted on/to a proximal side/end of said elongated shaft (e.g. Fig. 30). The adjuster rotates about element 864 which defines an axis different from an axis of rotation of the device/borer. 
Regarding claim 2, Thelen discloses the adjuster rotates about element 864 which defines an axis perpendicular to an axis of rotation of the device/borer. 
Regarding claim 3, Thelen discloses use of detents 860 to provide various discrete rotations that define stopping positions that of the adjuster that define discrete tilting angles of the borer (e.g. col. 16, lines 22-39; Fig. 34; Fig. 37).
 
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thelen.
Thelen discloses a method involving providing a bone removal device (e.g. Figs. 31-33). The bone removal device comprises an elongated shaft (e.g. 842, 858) having a proximal end, a distal end, and a longitudinal axis. A movable bone borer (e.g. 828) is coupled to a distal end of the elongated shaft. The movable bone borer is configured to rotate around a longitudinal axis (e.g. via 852; col. 14, lines 35-55). A rotatable bone borer adjuster (e.g. 888) is mounted on/to a proximal side/end of said elongated shaft (e.g. Fig. 30). The adjuster rotates about element 864 which defines an axis different from an axis of rotation of the device/borer. 
 The claimed tilting aspects are not clearly disclosed in the embodiment cited above. However, Thelen does describe swiveling of a reamer head with concurrent rotational driving of the reamer head to effect swivel reaming to form a bone cavity (e.g. 258) for accommodating an implant (e.g. col. 10, line 48 – col. 11, line 10; see sweep of reamer in Fig. 28). It is considered obvious to have applied the concurrent swivel/driving in bone of a reamer head to effect swivel reaming to the bone borer per Thelen to bone removal device of the embodiment of Figs. 30-32 of Thelen in order to form a cavity for accommodating an implant.

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thelen in view of Haidukewych et al. (US 2016/0199145; “Haidukewych” herein).
Thelen discloses a method for hip treatment (e.g. col 1, lines 40-44) involving a bone removal device (e.g. 826; Figs. 31-33). The bone removal device comprises an elongated shaft (e.g. 842, 858) having a proximal end, a distal end, and a longitudinal axis (e.g. Fig. 30). A movable bone borer (e.g. 828) is coupled to a distal end of the elongated shaft (e.g. Fig. 30). The movable bone borer is configured to rotate around a longitudinal axis of the shaft (e.g. via 852; col. 14, lines 35-55). The bone removal device comprises an adjusting mechanism comprising a rotatable bone borer movement adjuster (e.g. 888) configured to adjust a movement of the borer relative to the shaft (e.g. col. 15, lines 20-45; Figs. 31-33). The adjuster rotates about element 864 which defines an axis different from an axis of rotation of the device/borer. A determined treatment type is hip treatment (e.g. col. 1, lines 39-44). The elongated shaft with the movable borer movably attached thereto is selected for hip treatment (e.g. col. 1, lines 39-44). A method of assembly would be necessarily be carried out.
It is unclear whether Thelen discloses removable aspects relating to the shaft and the borer. However, in the art of surgical bone shaping tools, Haidukewych discloses a removable reamer head may be removably connected to a shaft and the removable reamer head removed from the shaft to clean the reamer head for future use (e.g. [0066]). It is considered obvious to have applied the concept of a removable reamer head being removably connected to a shaft and the removable reamer head removed from the shaft per Haidukewych to the bone borer and the elongated shaft of Thelen, in order to facilitate cleaning a component.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thelen in view of Haidukewych, as above, and further in view of Ross et al. (US 2011/0034910; “Ross” herein.
Thelen does not disclose decoupling the shaft from the adjuster. However, in the medical instrument field, Ross describes modular design permitting replacement of a component (e.g. para. [0040]). It is considered obvious to have applied the idea of modular design that allows replacement of a component and the actual replacing of a component per Ross, to the shaft and the device of Thelen, as such would have facilitated repair of a device when a component fails.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thelen in view of Nelson et al. (US 2008/0140078; “Nelson” hereinafter).
Regarding claim 6, Thelen discloses a bone removal kit comprising a bone removal device (e.g. 826; Figs. 31-33). The bone removal device comprises an elongated shaft (e.g. 842, 858) having a proximal end, a distal end, and a longitudinal axis (e.g. Fig. 30). A movable bone borer (e.g. 828) is coupled to a distal end of the elongated shaft (e.g. Fig. 30). The movable bone borer is configured to rotate around a longitudinal axis of the shaft (e.g. via 852; col. 14, lines 35-55). The bone removal device comprises an adjusting mechanism comprising a rotatable bone borer movement adjuster (e.g. 888) configured to adjust a movement of the borer relative to the shaft (e.g. col. 15, lines 20-45; Figs. 31-33). The adjuster rotates about element 864 which defines an axis different from an axis of rotation of the device/borer. 
The bone borer is likely to be removably coupled to the elongated shaft, e.g. via set screw 830. Should it be determined that the bone borer is not removably coupled to the elongated shaft, Nelson, in an example of a surgical cutting instrument, discloses a reamer may be removably connected to a shaft (e.g. last sentence of para. [0029]). It is considered obvious to have applied the concept of a removable connection between a reamer and a shaft per Nelson to the bone borer and the elongated shaft of Thelen, as such would have facilitated repair, cleaning, or optimization of components.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thelen in view of Nelson, as above, and further in view of Richelsoph (US 5514136).
Regarding claim 7, it is likely that adjuster 888 is reversibly coupled to the rest of the device, i.e. the proximal end of the elongated shaft, e.g. via lag screws 864a and 864b (e.g. Fig. 34). However, if it is determined that this is not the case, modular design in medical tools is commonplace. As an example, Richelsoph discloses a handle can be removably joined to a part (e.g. col. 3, lines 60-65). It is considered obvious to have applied the concept of removable joining per Richelsoph to the adjuster and the proximal end of the elongated shaft and/or the rest of the device per Thelen, as such would have facilitated cleaning, repair, replacement, and/or optimization of parts. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thelen in view of Nelson, as above, and further in view of Ross.
The elongated shaft comprises a pusher element (e.g. 852). The pusher element is coupled to the borer by means of set screw 830. It may or may not be the case that the pusher element is configured to be removably coupled to the bone borer adjuster. Modular design as a design philosophy in the medical device patent literature started to increase in popularity in about the early 1990s. In a non-limiting example, Ross describes modular design permitting replacement of components. It is considered obvious to have applied the idea of modular design that allows replacement of components per Ross, to the device and the pusher element and/or to the device and the adjuster of Thelen, as such would have facilitated repair, cleaning, and/or optimization of parts.

10.	Claims 4, 5, 8, 11, 16, and 19, upon resolution of the above matters, would objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-14, upon resolution of the above matters, would be considered allowable.

11.	The following is an examiner’s statement of reasons for allowance and/or the indication of allowable subject matter: The claims distinguish over closest prior art cited in the 892. For example, Thelen discloses an apparatus/method involving an elongated shaft (e.g. 842, 858), a movable bone borer (e.g. 828), and a rotatable bone borer adjuster (e.g. 888), but fails to disclose at least a crank and/or a snap connector and/or fixing a tilted bone borer in a selected tilting angle prior to reaming and/or a movable cutting tooth and/or a pusher element controlling a tilting angle, as claimed. There would have been no obvious reason(s) to modify the Thelen apparatus/method to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modifications would have likely rendered the Thelen apparatus/method incapable of continuing to operate/behave in the particular manner set forth within the Thelen reference, which would have been strongly indicative of an application of impermissible hindsight reasoning. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTIAN A SEVILLA/Primary Examiner, Art Unit 3775